Title: I. John H. Mitchell to Thomas Tudor Tucker, 22 March 1790
From: Mitchell, John H.
To: Tucker, Thomas Tudor



Dear Sir
Charleston, So: Carolina, March, 22d, 1790.

I hope you will excuse the liberty I have taken in writing to you on the subject of a letter I a few days ago received from a friend in England, the purport of which was to request of me to send the Congress a few specimens of some coins he had made as a specimen for a copper coinage for the British Government, and at the same to request of some person to lay his proposals before Congress for furnishing them with a coinage, should they be disposed to have one, and that he would in a short time send proposals for a gold and silver coinage, on better terms than any person can do. The Gentleman’s name is Mr. Matthew Boulton of Soho (the name of his manufactory) near Birmingham, who is esteemed one of the first mechanical geniuses in the world, who has upwards of 1000 persons at work at his manufactory, and is also a man of considerable property, which enables him to fulfil with greater expedition any engagement of the kind he may enter into; shall therefore esteem it a particular favor if you will be so obliging as to make known his offer as early as possible to Congress, and to let me have as speedy an answer as possible. I have sent you a small case with  some of his specimens, which was sent me from England, and which Mr. Boulton also desires may be laid before Congress; he engages to deliver in Bristol, free of all expence packed ready for shipping, any quantity of copper coin, made of pure unalloyed copper, with any device and inscriptions for 14d: Sterling ⅌ ℔. The price of rough copper in cakes being £: 86 ⅌ ton: As Mr: Bs: letter to me is on some other business as well as coinage, I shall transmit to you a copy of such part of it as relates to that business, which is as follows, viz: “As I understand the continent of America is much in want of a small coin, I would be glad to contract for any sum they may want, previous to my mentioning any price or terms; I think as we live at so great a distance from each other, and as many delays and inconveniences may arise from the want of being open and distinct, I therefore desire it may be understood, that I will ask the lowest price, and in all things explain myself without reserve. But it will be necessary for the better understanding the subject that we divide it into two parts, vizt: 1st: the mechanical operations of rolling, coining &c. &c. and 2d: The mercantile part which relates to the purchase of the gold, silver, and copper.
1st: As to the mechanical part, I can decidedly say that no country or persons can do it so well or so cheap as I can, for I have expended upwards of £:7000, in the inventing, executing, and perfecting an apparatus for coining far superior to all other coining machines, both for expedition, and other perfections, which no other coin possesses: My primary object was to put an end to the counterfeiting of coin in all countries, (read the paper I send herewith) [which I have not received. But as soon as I have will send it.] Whether the metals are delivered to me at a low or a high price, the expence of coining, will be the same, and therefore suppose copper delivered to me in the crude state of cakes. I then take, and 1st: Roll it hot into sheets. 2nd: Anneal, pickle, and scour it bright and free from scale and dirt. 3d: Cut it into filletts of a proper breadth for the pieces intended to be coined. 4th: Fine roll it cold, in fine polished steel rollers, exactly to a certain thickness, which is difficult. 5th. Cut it out into blanks by a new method. 6th: Anneal. 7th: Clean, polish, and bring it to a fine surface, and colour by sundry operations. 8th: My dies are engraved by the first artist in that line in Europe. 9th. My apparatus for striking the edges at the same blow with the faces is new and singularly ingenious. 10th. Coined by a press on a new principle, and worked more regularly by one of my late improved fire engines, than can be done by the power of men. 11th: Wrapped up in paper ready for the cask. These are  the outlines of my operations. I am therefore willing to contract for any sum of copper, of any size or device at 14d: Sterling ⅌ ℔. delivered in Bristol without charging either casks or carriage, and to be made of pure unalloyed copper. Thus I reckon the price of coining my fine money less than half the cost of the kings barbarous money at the lower. The king pays £42 a ton for the coinage of the copper only; he also finds and repairs the presses and all other machines; he also pays the said coiners certain salaries over and above the £42 per ton. He also finds them all with houses, fire, and repairs, with sundry other permanent general expences, which in all amount to upwards of twelve thousand pounds sterling per year. Hence it will be far more œconomical for the States of America to contract with me who have an apparatus already erected that can coin all they may want.
It will be necessary to fix on a proper device and inscriptions. I saw a design for an American halfpenny with a sun-dial on one side, with a motto “mind your business,” and on the other a chain with 13 links. This device is easily copied by a moderate artist; but if there was on one side either the head of General Washington, or a beautiful female figure, representing by proper attributes the 13 United States, and on the reverse suppose there was a chain of 13 links, with the Arms of the 13 States in the thirteen links, it would not only be a handsomer piece of money but more difficult to copy, particularly if an inscription was struck on the edge; As there is no artist in Europe capable of doing that, or of engraving such a figure as the Brittania, which my Artist hath nearly finished for the intended British coinage; but the dies being not yet hardened, I cannot send you one at present. However you will see by those I have sent, our Stile of Workmanship. It is the interest of America to attend to the principles mentioned in the paper I have sent you herewith, as by leaving but little temptation for counterfeitors, and by throwing many difficulties in their way is the only means of preventing counterfeiting.
It will be necessary that you lose not a moment in this business, and that it be brought to a conclusion as soon as possible, that I may arrange my own time and business properly. For besides the British copper coinage, I am now in treaty with some other European States for the conduct of the whole of their coinage.
I can equally excell in the gold and silver coin; but I have not yet considered or calculated at what price I can do it. However I can positively say, that I can make it a much finer coin, and at a much lower price than any state in Europe. As I am obliged to set out for London tomorrow, I fear I must delay entering into the  gold and silver coin until my return which will be about 6th. January; and then you may depend on hearing from me on that subject; in the mean time I remain Yours, &c. (Signed) “M. Boulton.”
I once more beg leave to request the favor of an answer as early as possible, and believe me to be with the utmost esteem, Your much obliged, and most obedient servant,

John H. Mitchell

